Calhoon, J.,
delivered the opinion of the court.
Appellee, Stevens, the plaintiff in execution, on the trial of •the claimant’s issue was under the necessity to offer in evidence his judgment against Fairley, and did not do so. This fatal omission is not supplied by the fact that he did offer the execution and the judgment roll. A writ of execution requires the support of a valid judgment. It is the judgment when enrolled, and not the judgment roll, which is made a lien. Code, §§ 757, 759, 760, 791, 2413, 3473, 3481, 4429. We decide nothing else in the case.

Reversed and r&mcmded.